Case: 11-10772     Document: 00511979052         Page: 1     Date Filed: 09/07/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        September 7, 2012

                                       No. 11-10772                        Lyle W. Cayce
                                                                                Clerk

JEFF PAUL, MARGARET PAUL, JIM FLECK,
AMY FLECK, PPS ADVERTISING, INC.,
INTERNATIONAL PROFIT SYSTEMS, INC.,
on behalf of themselves and all others similarly situated,

                                                  Plaintiffs-Appellants
v.

AVIVA LIFE AND ANNUITY COMPANY, formerly known as
AMER US LIFE INSURANCE COMPANY, formerly known as
AVIVA LIFE INSURANCE COMPANY, formerly known as
INDIANAPOLIS LIFE INSURANCE COMPANY,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:09-CV-1490


Before DAVIS, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        After reviewing the record, studying the briefs, and listening to oral
arguments, we AFFIRM the judgment of the district court for essentially the



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-10772   Document: 00511979052    Page: 2   Date Filed: 09/07/2012



                               No. 11-10772

same reasons given by the district court in its Memorandum Opinion and Order
of July 12, 2011. AFFIRMED.




                                     2